Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive. 
Applicant states: “Wilson does this by seeking to adjust the individual requirements of a computing job based on the resources requested and a “believability” score of the requesting user so that they more accurately reflect the likely actual requirements and can be backfilled more successfully. In this sense, the invention of claim 1 is working at a totally different level to Wilson. That is, Wilson does not have any regard as to whether the total resources available to process jobs in its computing environment is sufficient to meet the jobs that are being requested. This means that if more jobs are requested by users of the system of Wilson than the system has resources to process, a backlog of jobs will build up. By contrast, the invention of claim 1 determines a projected total capacity requirement of a data processing resource in each of a plurality of time slots and “[controls] associated configurable data processing equipment to provide the resources required to meet the projected capacity requirement in each time slot”.
Examiner states: Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "total resources available to process jobs in its computing environment is sufficient to meet the jobs that are being requested ") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the combination teaches the claim limitations as argued by Applicant. Wilson teaches that resources may be provided based upon a “projected total capacity” that is further based upon a believability score and past resource consumption. Fang teaches resources may be adjusted/allocated based upon a projected vector over subsequent intervals in a time period. Therefore, it would be obvious to one ordinarily skilled in the art, the combination teaches “determines a projected total capacity requirement of a data processing resource in each of a plurality of time slots [Fang 0032; Wilson 0051] and “controls associated configurable data processing equipment to provide the resources required to meet the projected capacity requirement in each time slot [Fang 0034; Wilson 0079]” and therefore sufficiently meets the limitations of the claim.
 Applicant states: “Indeed, in general, each of the prior art documents upon which this rejection is based is concerned with trying to optimally allocate a fixed amount of resource to “resource consuming entities”. They are not concerned with assessing the total capacity required such that resources can be provided to meet the aggregate requirements of users. For similar reasons to those expressed above with respect to claim 1, the three-way combination of Wilson, Tripathi and Fang fails to teach or suggest “a demand analysis engine for receiving provisional requests for use of the resources and deriving an estimate of resources required to meet a projected total capacity required for each resource within the network required for the network to meet aggregate requirements of the users in each of a plurality of time slots” and “a resource management system controlled by the demand analysis engine arranged to configure data processing resources to meet the projected capacity required in each time slot” (emphasis added) as required by independent claim 6 and its dependents.”
Examiner states: Examiner respectfully disagrees. As provided in the previous office action, the combination teaches the broad limitations of the claim. Wilson teaches receiving user requests for resource usage and based upon those requests, resource allocation is adjusted per time slot. Fang teaches that projected resource usages can be determined for future intervals of a time period. Therefore, it would be obvious to one ordinarily skilled in the art, the combination teaches “a demand analysis engine for receiving provisional requests for use of the resources (Wilson [Fig. 3A] teaches receiving requests for CPUs) and deriving an estimate of resources required to meet a projected total capacity required for each resource within the network required for the network to meet aggregate requirements of the users in each of a plurality of time slots (Wilson [Fig. 3B] teaches receiving requests for CPUs; Fang [0032] future interval time periods)” and “a resource management system controlled by the demand analysis engine arranged to configure data processing resources to meet the projected capacity required in each time slot (Wilson [0051] The job submission script 304' after .
 
Claim Rejections - 35 USC § 112
Claim limitation 6-7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a store”, “demand analysis engine” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 1  paragraph [0033] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (Pub. No. US 2015/0199218) in view of Tripathi (Pub. No. US 2008/0307425) in further view of Fang (Pub. No. US 2016/0253215).
Claim 1, Wilson teaches “a data management process which determining, from user-implemented provisional reservations for data processing resources, a projected total capacity requirement for each said data processing resource within a network required for the network to meet aggregate requirements of users ([0046] For example, in FIG. 2A jobs which have already been scheduled are shown as solid rectangles. Job 204 has been submitted by a user with a request to use one unit of processor resources for four units of time. However, the available resources in the backfill window 202 do not meet the request and so cannot be scheduled in the backfill window 202. As used herein, the term "backfill window" refers to the time in the future the backfill scheduler has computed that an idle job will run. The resources for the job are available for this amount of time to run any other idle job that can complete within the backfill window.), by recording previous provisional reservations made by each user and comparing each reservation with an actual capacity used by the user making the reservation and determining for each user, a proportion of such reservations in which the actual capacity used deviates from a capacity reserved by the user ([0047] In embodiments, backfill scheduling of a job submitted by a user is based on information about previous job submissions made by that user. In particular, backfill scheduling is based on a believability score which represents how accurately the user estimated the resources required to run previous jobs. This can be further refined by adding details of the input files and application runtime settings, and/or performance information for the application/programs of the job. Thus, estimated run windows are allowed to "overlap" based on the expectation that the job will finish early, i.e. will not use of all of the requested resources. To achieve this, the job submission script can be modified in order to `fit` the job into a backfill window, as shown in FIG. 2B where the requested time for job 204 is optimized by the data analyzer 112 in order to fit into the backfill window. An example of modifying the job script is described below with reference to FIGS. 3A and 3B, where FIG. 3A shows a job submission script 304 as submitted by a user and FIG. 3B shows the modified job submission script 304'.  [0049] Accordingly, the data analyzer 112 determines whether the amount of resources requested by the user (in this example, Eve) accurately reflects the actual resources that will be required. This is done by analysing historical job submission information associated with that user (Eve) and statistics for each user stored in the data store 114. In embodiments, this accuracy is represented by a "believability score" for the user. The data store 114 is queried for user Eve's believability score. An exemplary table is shown below.), to provide an estimate of resources required to meet the projected capacity requirement to meet the provisional reservations, and to controlling associated configurable data processing equipment to provide the resources required to meet the projected  capacity requirement in each time slot ([0051] The job submission script 304' after modification is shown in FIG. 3B. As is apparent, the command line for requested time has been changed from two hours to thirty minutes. The amount by which the requested resources are modified can be derived from the believability score and other variables such as the requested resources or application performance. In the simplest form, for example, the requested resources for a user with a believability score of 50% (that is, the user historically overestimates the required resources by a factor of two) can be halved. Consequently, an improvement in the overall resource utilization can be achieved since jobs which would otherwise not be backfilled can be. [0079] S906: The parsed data is then used to analyse the data store in order to optimise the job parameters. This may involve modifying the job submission to use the optimised parameters, for example changing the requested time.)”.
However, Wilson may not explicitly teach “data processing resource”.
Tripathi teaches resources of Wilson are “data processing resource ([0015] Embodiments provide a data processing system in which the first resource comprise a processor and in which the utilisation measure is associated with the load of the processor.)”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Tripathi with the teachings of Wilson in order to provide a system that teaches resources such as processors are data processing resources. Wilson and Tripathi are analogous art directed towards resource allocation. Together Wilson and Tripathi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Tripathi with the teachings of Wilson by known methods and gained expected results. 
However, the combination may not explicitly teach additional limitations regarding “a projected total capacity requirement”.
Fang teaches “a projected total capacity requirement for each said data processing resource within a network required for the network to meet aggregate requirements of users in each of a plurality of time slots…controlling associated configurable data processing equipment to provide the resources required to meet the projected capacity requirement in each time slot ([0032] As referenced herein, the inertial vector may depict an impact on the predicted resource consumption requirements influenced by past resource consumption data. In at least some examples, the predicted future resource consumption requirements may be applicable to different future time periods for various supply-and-demand systems, e.g., a subsequent minute in a cloud-based computing system. The calculation of the inertial vector is described in greater detail in accordance with FIG. 4. [0034] Resource allocator 104D may refer to a component that may be configured to allocate, e.g., supply, amounts of the resource supplied by resource suppliers 106 to resource consuming entity 102 during the subsequent time period, in accordance with the predicted resource consumption requirements, e.g., demand. Since the resource consumption requirements during or in the subsequent time period may vary from current resource consumption by resource consuming entity 102, resource allocator 104D may accordingly increase amounts of the resource to be allocated to resource consuming entity 102 or recycle current amounts of the resource consumed by resource consuming entity 102 to avoid waste.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fang with the teachings of Wilson and Tripathi in order to provide a system that teaches resources provided based upon time periods for the purposes of improving resource allocation. Wilson, Tripathi, Fang and  are analogous art directed towards resource allocation. Together Wilson, Tripathi, and Fang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fang with the teachings of Wilson and Tripathi by known methods and gained expected results. 
Claim 2, the combination teaches the claim wherein Wilson teaches “a data management network monitoring process according to claim 1, wherein a record of previous provisional reservations for the resources by the users is compared with a record of previous actual use of the resources by the said users to generate a prediction of under- or over-reservation of resources, so to generate an estimate of the resources needed to meet a set of currently pending reservations ([0054] From these values the percentage of requested resources used for the job can be calculated. For example, Bob (NameID=2) requested 64 core hours with the actual time used also being 64 core hours. Thus, the percentage of requested resources used for the job is 100%. On the other hand, Eve (UserID=1) requested 256 core hours for one application ("app_sim1") and 48 core hours for another application ("app_sim4), but these actually only used 64 and 16 core hours (25% and 33%) to execute, respectively. Using these percentages and pre-defined functions the believability score can then be worked out. For example, as shown in FIG. 4, the function can be a linear mapping between the requested resources actually used and the believability score. Another function is shown in FIG. 5, which includes a linearly increasing relationship above a lower threshold. Such a function could be used for example for a developer user group submitting jobs that may end early during a testing phase of an application. By setting a lower threshold below which the believability score does not fall, the group would not be penalized too severely for overestimating the requested resources. For example, even if a job uses only 10% of the requested resources (corresponding to an overestimate of 90%) the believability score does not fall below 60. It will be appreciated that a range of functions can be defined to map percentage of resources used to believability score (The percentage can be an average, median or other value of the percentages). Furthermore, different functions can be assigned to different user groups depending on the way in which they use the system.)”.
Claim 5, the combination teaches the claim, wherein Wilson teaches “a data management network monitoring process according to Claim 4, wherein the allocation of resources is based on the projected capacity requirment with an additional contingency surplus derived from the variability of the historic usage levels of the resources ([0054] From these values the percentage of requested resources used for the job can be calculated. For example, Bob (NameID=2) requested 64 core hours with the actual time used also being 64 core hours. Thus, the percentage of requested resources used for the job is 100%. On the other hand, Eve (UserID=1) requested 256 core hours for one application ("app_sim1") and 48 core hours for another application ("app_sim4), but these actually only used 64 and 16 core hours (25% and 33%) to execute, respectively. Using these percentages and pre-defined functions the believability score can then be worked out. For example, as shown in FIG. 4, the function can be a linear mapping between the requested resources actually used and the believability score. Another function is shown in FIG. 5, which includes a linearly increasing relationship above a lower threshold. Such a function could be used for example for a developer user group submitting jobs that may end early during a testing phase of an application. By setting a lower threshold below which the believability score does not fall, the group would not be penalized too severely for overestimating the requested resources. For example, even if a job uses only 10% of the requested resources (corresponding to an overestimate of 90%) the believability score does not fall below 60. It will be appreciated that a range of functions can be defined to map percentage of resources used to believability score (The percentage can be an average, median or other value of the percentages). Furthermore, different functions can be assigned to different user groups depending on the way in which they use the system.)”.
Claim 6, “apparatus for monitoring the operation of a data management network, comprising: a store for recording records of actual use of resources of the data management network by individual users, and records of provisional requests made for the resources, a demand analysis engine for receiving provisional requests for use of the resources and deriving an estimate of resources required to meet a projected total capacity required for each resource within the network required for the network to meet  aggregate requirements of the users in each of a plurality of time slots, by comparing data relating to previous reservations with the data relating to actual usage by the respective users making the reservations and determining, for each user, a proportion of such reservations in which the actual usage deviates from a capacity reserved by the user, and a resource management system controlled by the demand analysis engine arranged to configure data processing resources to meet the projected capacity required” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 7, the combination teaches the claim, wherein Wilson teaches “the apparatus according to claim 6, further comprising a store of data relating to unreserved requests recorded by the resource management system, and wherein the demand analysis engine is arranged to receive the data relating to unreserved requests and use it in the generation of the projected total capacity required ([0054] From these values the percentage of requested resources used for the job can be calculated. For example, Bob (NameID=2) requested 64 core hours with the actual time used also being 64 core hours. Thus, the percentage of requested resources used for the job is 100%. On the other hand, Eve (UserID=1) requested 256 core hours for one application ("app_sim1") and 48 core hours for another application ("app_sim4), but these actually only used 64 and 16 core hours (25% and 33%) to execute, respectively. Using these percentages and pre-defined functions the believability score can then be worked out. For example, as shown in FIG. 4, the function can be a linear mapping between the requested resources actually used and the believability score. Another function is shown in FIG. 5, which includes a linearly increasing relationship above a lower threshold. Such a function could be used for example for a developer user group submitting jobs that may end early during a testing phase of an application. By setting a lower threshold below which the believability score does not fall, the group would not be penalized too severely for overestimating the requested resources. For example, even if a job uses only 10% of the requested resources (corresponding to an overestimate of 90%) the believability score does not fall below 60. It will be appreciated that a range of functions can be defined to map percentage of resources used to believability score (The percentage can be an average, median or other value of the percentages). Furthermore, different functions can be assigned to different user groups depending on the way in which they use the system.)”.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of is Tripathi in view of Fang in further view of Helander (Pub. No. US 2007/0011683).
Claim 3, the combination may not explicitly teach the limitations of the claim.
Helander teaches “a data management network monitoring process according to claim 2, wherein unreserved requests for resource are monitored and a record stored of such requests, and a forecast generated of the resources required to meet unreserved requests over a period in respect of which the provisional reservations relate, such that the resource projected to meet the projected use relating to the provisional reservations and the unreserved requests is determined ([0068] In scheduling particular tasks to be performed by the various worker nodes (335, 340, or 345), the planner module 305 first optionally uses the conflict detector module 310 to determine whether a requested task conflicts with an already scheduled task (or other ongoing repetitive actions) based on predefined behavior patterns 330 for each worker node, or whether one of the necessary worker nodes will be unable to perform the requested task for some reason. The conflict detector module 310 then attempts to fill in one-time tasks into any gaps in the current scheduling. When a potential overlap is detected between tasks, any calculated slack between the two tasks is adjusted by reducing some slack from each of the actions so that the sum of the adjustment equals the overlap. If at any point the calculated slack becomes negative, the new task is rejected and the calculated slack of the existing nodes is returned to what it was before the insertion. [0069] If the conflict detector module 310 reports that there are no conflicts, then the scheduler module 315 evaluates the predefined behavior patterns 330 to schedule or reserve the resources necessary for the requested tasks to be performed by generating an "action plan" or "planned actions" 325 (see Section 3.3.2) which is basically a temporal instantiation of the corresponding behavior patterns of the corresponding worker node. In performing this task scheduling, the planner module 305 also makes use of the sampler module 320 in order to reserve the appropriate amount of resources to complete the requested task. Note that the scheduler module 315 can also to schedule tasks without requiring an input from the conflict detector module 310. [0105] As noted above, the planner uses the samples (status reports) to calculate a distribution function. It reserves enough resources to achieve the required quality (confidence). The higher the required quality the more resources are needed. Similarly, the more jitter there is in the measurements the more resources will be reserved. Uncertainty about the distribution itself also adds to the resource requirements. Initially, when there are no measurements, the planner uses application supplied guesses. Further, in one embodiment, a " dry-run," as described above, can also be used to prime the distribution function.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Helander with the teachings of Wilson, Tripathi, Fang in order to provide a system that teaches utilizing dry-runs to further optimize resource allocation. Wilson, Tripathi, Fang, Helander are analogous art directed towards resource allocation. Together Wilson, Tripathi, Fang, and Helander teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Helander . 
Claims 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tripathi in view of Fang in further view of Gusev (Pub. No. US 2015/0235144).
Claim 4, the combination may not explicitly teach the limitations of the claim.
Gusev teaches “a data management network monitoring process according claim 1, wherein the process allocates resources and configures them to specific purposes to meet the projected capacity requirement ([0032] The request may be scheduled utilizing the predicted characteristics, 350. Scheduling may be based on, for example, prediction of an execution time and a number of rows (indicating required buffer size) for an incoming request. Thus, processor load and or memory availability as compared to the predicted execution time and number of rows, may be factors considered in scheduling. Other factors and scheduling considerations may also be utilized. The request may be serviced by the assigned resources, 360. [0033] In one embodiment, when the predicted characteristics indicate a relatively small set size, a smaller buffer may be allocated, which may result in a more efficient utilization of resources. In one embodiment if the prediction is incorrect, the buffer may be dynamically resized to be large enough if more rows than were predicted are returned from the database. This may limit the cost in terms of network round trips of a misprediction. In one embodiment, a portion of the application servers (e.g., 50%, 10%, 5%) may utilize the prediction information while the remaining application servers may operate without the prediction information. This may allow for analysis and possible fine tuning of the prediction information.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gusev with the teachings of Wilson, Tripathi, Fang in order to provide a system that teaches resources are configured prior to allocation for the purposes of customization. Wilson, Tripathi, Fang, Gusev are analogous art directed towards resource allocation. Together Wilson, Tripathi, Fang, Gusev teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gusev with the teachings of Wilson, Tripathi, Fang by known methods and gained expected results. 
Claim 10, “the apparatus according to claim 6, wherein the apparatus is configured to allocate resources and configure them to specific purposes to meet the projected capacity required” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 11, “the apparatus according to claim 10, wherein the allocation of resources is based on the projected capacity required with an additional contingency surplus derived from the variability of the historic usage levels of the resources” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tripathi in view of Fang in further view of Sarker (Pub. No. US 2013/0191843).
Claim 8, the combination teaches the claim, wherein Wilson teaches “the apparatus according to claim 6, wherein the apparatus is configured to compare a record of previous reservations for the resources by the users with a record of previous actual use of the resources by the users to generate a prediction of under or over reservation of resources, so to generate an estimate of the resources needed to meet the received provisional requests ([0054] From these values the percentage of requested resources used for the job can be calculated. For example, Bob (NameID=2) requested 64 core hours with the actual time used also being 64 core hours. Thus, the percentage of requested resources used for the job is 100%. On the other hand, Eve (UserID=1) requested 256 core hours for one application ("app_sim1") and 48 core hours for another application ("app_sim4), but these actually only used 64 and 16 core hours (25% and 33%) to execute, respectively. Using these percentages and pre-defined functions the believability score can then be worked out. For example, as shown in FIG. 4, the function can be a linear mapping between the requested resources actually used and the believability score. Another function is shown in FIG. 5, which includes a linearly increasing relationship above a lower threshold. Such a function could be used for example for a developer user group submitting jobs that may end early during a testing phase of an application. By setting a lower threshold below which the believability score does not fall, the group would not be penalized too severely for overestimating the requested resources. For example, even if a job uses only 10% of the requested resources (corresponding to an overestimate of 90%) the believability score does not fall below 60. It will be appreciated that a range of functions can be defined to map percentage of resources used to believability score (The percentage can be an average, median or other value of the percentages). Furthermore, different functions can be assigned to different user groups depending on the way in which they use the system. [0049] Accordingly, the data analyzer 112 determines whether the amount of resources requested by the user (in this example, Eve) accurately reflects the actual resources that will be required. This is done by analysing historical job submission information associated with that user (Eve) and statistics for each user stored in the data store 114. In embodiments, this accuracy is represented by a "believability score" for the user. The data store 114 is queried for user Eve's believability score. An exemplary table is shown below.)”.
However, the combination may not explicitly teach requests are unreserved.
Sarker teaches “unreserved requests ([0023] In a first alternative embodiment, a scheduler is required to schedule a task for a slot. In scheduling the task to the slot, the task is assigned to the slot and tasks are scheduled for other slots in the Reserve Task set, RT. In this instance, because RT is computed based on the minimization of the optimization function, selection of a task for a particular slot is already optimized based on locality considerations. Thus, the optimal task for a particular slot is "ready" or otherwise in queue for execution upon availability of the slot. This implementation significantly reduces the time required to schedule tasks because the next task for a slot has already been determined and is queued in RT. In a second alternative embodiment, the initial RT set which was calculated is discarded and the minimization of optimization function is repeated to map unscheduled tasks and unscheduled slots. This embodiment provides an optimal assignment based on current tasks available. In a further alternative embodiment, the RT set is considered, wherein only slots having an empty RT and unreserved tasks are considered while repeating the minimization of the optimization function. This embodiment provides partially optimal solution in the case that no new jobs are being scheduled or otherwise entering the system and causes the complexity of the solution to be lower due a fewer number of slots and tasks being considered. Further, this embodiment is ideal for scalable configurations wherein a large number of nodes are being considered, e.g., hundreds or thousands of nodes. In the case of discarding the previous RT, an optimal solution is provided, but at the cost of increased complexity. Implementation of a look-back versus non-look back process with respect to RT is dependent upon the total number of nodes being considered. The following exemplary pseudo code may be used to schedule tasks, as described above.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sarker with the teachings of Wilson, Tripathi, Fang in order to provide a system that teaches unreserved requests as evidence requests may be initialized prior to reservations of resources. Wilson, Tripathi, Fang, Sarker and  are analogous art directed towards resource allocation. Together Wilson, Tripathi, Fang, Sarker teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sarker with the teachings of Wilson, Tripathi, Fang by known methods and gained expected results. 
Claim 9, the combination teaches the claim, wherein Wilson teaches “the apparatus according to claim 8, wherein the apparatus is configured to monitor unreserved requests for resource and store a record of such requests, and generate a forecast of the resources required to meet unreserved requests over a period in respect of which the provisional reservations relate, such that the resource projected to meet the projected use relating to the provisional reservations and the unreserved requests is determined ([0054] From these values the percentage of requested resources used for the job can be calculated. For example, Bob (NameID=2) requested 64 core hours with the actual time used also being 64 core hours. Thus, the percentage of requested resources used for the job is 100%. On the other hand, Eve (UserID=1) requested 256 core hours for one application ("app_sim1") and 48 core hours for another application ("app_sim4), but these actually only used 64 and 16 core hours (25% and 33%) to execute, respectively. Using these percentages and pre-defined functions the believability score can then be worked out. For example, as shown in FIG. 4, the function can be a linear mapping between the requested resources actually used and the believability score. Another function is shown in FIG. 5, which includes a linearly increasing relationship above a lower threshold. Such a function could be used for example for a developer user group submitting jobs that may end early during a testing phase of an application. By setting a lower threshold below which the believability score does not fall, the group would not be penalized too severely for overestimating the requested resources. For example, even if a job uses only 10% of the requested resources (corresponding to an overestimate of 90%) the believability score does not fall below 60. It will be appreciated that a range of functions can be defined to map percentage of resources used to believability score (The percentage can be an average, median or other value of the percentages). Furthermore, different functions can be assigned to different user groups depending on the way in which they use the system. [0049] Accordingly, the data analyzer 112 determines whether the amount of resources requested by the user (in this example, Eve) accurately reflects the actual resources that will be required. This is done by analysing historical job submission information associated with that user (Eve) and statistics for each user stored in the data store 114. In embodiments, this accuracy is represented by a "believability score" for the user. The data store 114 is queried for user Eve's believability score. An exemplary table is shown below.)”.
Wherein Sarker teaches ”unreserved requests ([0023] In a first alternative embodiment, a scheduler is required to schedule a task for a slot. In scheduling the task to the slot, the task is assigned to the slot and tasks are scheduled for other slots in the Reserve Task set, RT. In this instance, because RT is computed based on the minimization of the optimization function, selection of a task for a particular slot is already optimized based on locality considerations. Thus, the optimal task for a particular slot is "ready" or otherwise in queue for execution upon availability of the slot. This implementation significantly reduces the time required to schedule tasks because the next task for a slot has already been determined and is queued in RT. In a second alternative embodiment, the initial RT set which was calculated is discarded and the minimization of optimization function is repeated to map unscheduled tasks and unscheduled slots. This embodiment provides an optimal assignment based on current tasks available. In a further alternative embodiment, the RT set is considered, wherein only slots having an empty RT and unreserved tasks are considered while repeating the minimization of the optimization function. This embodiment provides partially optimal solution in the case that no new jobs are being scheduled or otherwise entering the system and causes the complexity of the solution to be lower due a fewer number of slots and tasks being considered. Further, this embodiment is ideal for scalable configurations wherein a large number of nodes are being considered, e.g., hundreds or thousands of nodes. In the case of discarding the previous RT, an optimal solution is provided, but at the cost of increased complexity. Implementation of a look-back versus non-look back process with respect to RT is dependent upon the total number of nodes being considered. The following exemplary pseudo code may be used to schedule tasks, as described above.)”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sarker with the teachings of Wilson, Tripathi, Fang in order to provide a system that teaches unreserved requests as evidence requests may be initialized prior to reservations of resources. Wilson, Tripathi, Fang, Sarker are analogous art directed towards resource allocation. Together Wilson, Tripathi, Fang, Sarker teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sarker with the teachings of Wilson, Tripathi, Fang by known methods and gained expected results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199